Title: To George Washington from Henry Knox, 6 July 1789
From: Knox, Henry
To: Washington, George



War Office July 6th 1789

Indian Department, Southern District
The Creeks. This nation of indians is divided into two districts the upper and the lower Creeks.
The former reside chiefly on the waters of the Albama River in about 60 towns or villages. The latter on the waters of the Apalachicola river in about 40 towns. The Creeks are principally within the limits of the United States, but some of the most southern towns of the lower Creeks or Semanolies are within the territory of Spain stretching towards the point of

Florida—The Gun-Men or Warriors of the whole nation are estimated at 6000.
Besides the Chiefs of the respective towns the Creeks appear at present to be much under the influence and direction of Alexander McGillivray.
The Father of this person was an inhabitant of Georgia, and adhereing to Great Britain in the late war, his property was confiscated by that State—His mother was a principal woman of the upper Creeks.
He had an english Education—his abilities and ambition appear to be great—his resentments are probably unbounded against the State of Georgia, for confiscating his Father’s estate, and the estates of his other friends, refugees from Georgia, several of whom reside with him among the Creeks. He is said to be a partner of a trading house, which has the monopoly of the trade of the Creeks—The communications to the Indian Country are through the Floridas under the protection of the Spanish Colonies. The profits of this Commerce center in Great Britain, and one of the Bahama Islands is the intermediate place of deposit.
The State of Georgia is engaged in a serious war with the Creeks—and as the same may be so extended and combined as to require the interference of the United States, it will be highly proper that the causes thereof should be stated and examined.
The first treaty between the State of Georgia and the Creeks after the conclusion of the War with Great Britain was held at Augusta in November 1783—at this treaty certain Lands on the Oconee were ceded by the Creeks to the State of Georgia. A copy of this treaty is not among the papers of Congress—but the purport as it respects the boundaries then established is recited by the Legislature of the State of Georgia in their report on Indian affairs hereunto annexed.
The second treaty was held at Galphinton on the 12th of Noember 1785—By which the boundary lines defined by the treaty of Augusta in November 1783 were confirmed, and a new boundary line obtained to extend from the forks of the Oconee and Oakmulgee to the source of the St Mary’s. A copy of this treaty is hereunto annexed in the papers marked A—also a letter from the Commissioners of the United States—and

a report of a Committee accepted by the Legislature of Georgia on the 11th of February 1786.
A third treaty was held by the Commissioners of Georgia and the Creeks at Shoulder-bone on the 3d of November 1786. At this treaty it would appear that the Creeks acknowledged the violation of the two former treaties recognized and ratified the former boundaries and gave six hostages for the faithful execution of the conditions.
On the one side—The Creeks object entirely to the validity of the said treaties stating that the cessions to the State of Georgia were made by the chiefs of two towns only, whereas the Lands ceded were the property of the whole nation as will more fully appear by the Letters of Alexander McGillivrary marked B, and numbered 1, 2, 3 & 4.
The letter of Benjamin Hawkins, Andrew Pickens, Joseph Martin, and Lach. McIntosh Esquires Commissioners of the United States dated at the Keowee the 17th of November 1785, marked A states that as there were only two towns properly represented at Galphintown instead of about one hundred, the number in the whole nation, they could not treat with them on behalf of the United States. But that “the day after they left Galphinton, the Agents of Georgia held a treaty with the few Indians then present, and obtained a cession of all the Lands south of the Altamaha and eastward of the line to be run south west from the junction of the Oakmulgee, and Oconee rivers ’till it shall strike St Marys with a confirmation of the Lands ceded to the state by the same towns north-east of the Oconee river in 1783.”
The letter of James White Esqr. Superintendant of the United States for the Southern district, and the proceedings held by him with the lower Creeks at Cusetahs will further show the sentiments of the said lower Creeks of the said treaties marked C.
On the other side the Legislature of Georgia by their Committee 23d of October 1787—marked D—states that the Cherokees by a treaty made at Augusta on the 3d of May 1783 and the Creeks by the treaty of Augusta in the succeeding November, both nations made the same relinquishment of the lands on the Oconee on account of mutual claims which had not before been settled between them.

That it was not untill a few months after the treaty of Galphinton that uneasinesses began to be fermented in the nation and some murders were committed.
That this conduct of the Creeks was considered by the Government of Georgia as an infraction of the treaties, and they demanded reparation accordingly.
That Commissioners were appointed with full powers to enquire into the causes and restore peace, but with powers also if unavoidable to take eventual measures of defence.
That this proceeding of Georgia produced a treaty at Shoulder bone, whereby the violence was acknowledged, the boundaries confirmed, and hostages given.
“That the Committee can not forbear to observe that during the course of all these transactions, the communications were made in solemn, open and ancient form, and the articles of the treaties were mutually respected untill the aggression posterior to that of Galphinton.
“And that whilst it is admitted on the one hand, that there was no principal of representation of the parts of the nation known in civilized governments, it can not be denied on the other that it was such as had been common, and the Indians acknowledged without doubt, and regret their forming a part, and being members of the State.[”]
The Committee after stating some circumstances relative to the proceedings of James White Esquire the Superintendant—“Report it as their opinion that the ultimate causes of the War, were the too sudden interferences with the treaties of the State, by which the minds of the Indians were perplexed—and the impression induced, that in a war they should not have the strength of the Union to fear, and that another disposition would be made of the territory, than that which considers it as a part of the State. That representations to this effect should be immediately transmitted to Congress, and the support of the Union demanded.[”]
That the papers whereon this statement is founded, and the general subject of the said dispute between the State of Georgia and the Creeks have several times been discussed and considered in the late Congress.
That the report of the Committee of Congress as stated on

the Journals of the 3d of August 1787 will shew the perplexities of this case.
That the subject was further debated in Congress on June 27th and decided on July 15th 1788 will appear by their Journals.
That in obedience to the order of Congress of the 15th of July 1788, the Secretary at War made the report marked E.
That in consequence of the resolve of Congress of the 26th of October 1787 Commissioners were appointed by the States of South Carolina and Georgia. That the time for which the Superintendant was elected expired on the 29th of November 1788.
That the proceedings of the said Commissioners and Superintendant as communicated by the latter are hereunto attached marked F.
That in addition to the information of the Superintendant it appears from the public newspaper marked G, that the two Commissioners from Georgia and South-Carolina have given a further invitation to a treaty to be held at Oconee during the present month.
But it also appears from the public newspapers that instead of the proposed treaty, parties of Indians have been making inroads into Georgia and that the outrages committed by them have excited an alarm which has extended itself to Savannah the Capital of the State.
Hence it will appear from this general statement of facts—
1st—That hostilities still rage between the State of Georgia and the Creek Indians.
2dly—That the Cause of the War is an utter denial on the part of the Creeks of the validity of the three treaties stated to have been made by them with the State of Georgia.
3dly—That the United States in Congress assembled by their resolve of the 15th of July 1788 have caused it to be notified to the Creeks, that should they persist in refusing to enter into a treaty upon reasonable terms, the arms of the United States shall be called forth for the protection of that frontier.
From this result the following questions arise.
1st—Whether the circumstance of the Commissioners not having received an answer from Alexander McGillivray to their

letter of November 28th 1788 and his letter to Andrew Moor Esqr. of the 4th of January and to his Excellency the Governor of South-Carolina of the 26th of February 1789—(letter B) together with the recent irruption of parties of Creeks into the State of Georgia, amount to a refusal to treat on reasonable terms and of consequence from that crisis of affairs in which the Arms of the Union are to be called forth agreeably to the resolve of Congress of the 15th of July 1788?
2dly—Whether the final report of the Commissioners is necessary to be received before decision can be made on the case?
or 3dly—Whether in the present state of public affairs any proper expedients could be devised for effectually quieting the existing hostilities between the State of Georgia and the Creek Nation other than by raising an Army?
All which is humbly submitted to the President of the United States.

H. Knox

